Citation Nr: 1140979	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-25 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 
INTRODUCTION

The Veteran had active military service from June 1974 to August 1978. 

The appeal comes before the Board of Veterans' Appeals  (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reopened and denied the Veteran's claim for service connection for tinnitus and denied the Veteran's application to reopen a claim for entitlement to service connection for hearing loss. 

The Veteran testified during a hearing before the undersigned Acting Veterans Law Judge in October 2010; a transcript of that hearing is of record. 

In a January 2011 decision, the Board found that the Veteran had submitted new and material evidence to reopen previously denied claims of service connection for hearing loss and tinnitus and remanded the claims of service connection so that he could be afforded a new VA examination regarding the nature and etiology of his claimed disabilities.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus, and contends that he has bilateral hearing loss and tinnitus related to in-service noise exposure.

The January 2011 Board remand indicated that a VA examination regarding the nature and etiology of the Veteran's claimed hearing loss and tinnitus was necessary prior to Board adjudication.  In a January 2011 letter, the AMC notified the Veteran that he was to be scheduled for examination at a VA medical facility.  A February 15, 2011 document from a VA medical facility in Dallas, Texas, indicates that the Veteran failed to report to his examination.  A February 2011 document from the RO notes that the Veteran called the RO regarding his examination and reported that he missed it due to being out of state in California.  In April 2011, the AMC sent the Veteran another letter notifying him that he was to be scheduled for a VA examination at a VA medical facility.  An April 2011 document from a VA medical facility in Dallas, Texas, notes that the Veteran again failed to report to his examination.  A May 2011 document from the RO notes that the Veteran called the RO and reported that he had his gallbladder removed at a VA medical center in Memphis, Tennessee, the day after he was scheduled for his April 2011 VA examination.  

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  38 C.F.R. § 3.655(a).  

The Veteran reports that he could not attend his VA examination in April 2011 due to illness.  He thus has provided good cause for failing to report to his examination, and, pursuant to the duty to assist, he should again be rescheduled for a VA examination to determine the nature and etiology of his claimed hearing loss and tinnitus.  See 38 C.F.R. § 3.655(a); 38 U.S.C. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA audiological examination to determine the etiology of any current hearing loss and/or tinnitus.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on the results of audiometric testing, the examiner should state, for each ear, whether the Veteran currently has hearing loss disability under the provisions of 38 C.F.R. § 3.385.  In addition, after review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss or tinnitus was incurred as a result of active service.  The examiner should also specifically address the in-service blast injury and respond to the Veteran's assertion that he has had hearing loss and tinnitus since service.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

2.  After completion of the above development, the issues on appeal should be reviewed.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


